Citation Nr: 1135770	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  08-29 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right knee disorder.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for skin cancer, to include perianal Paget's disease, to include as due to inservice exposure to herbicide agents.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for spinal arthirits.

4.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a spinal injury.

5.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from August 1956 to July 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Honolulu, Hawaii (RO).

The Veteran was not represented during his May 2011 hearing before the Board.  During his hearing, he indicated that he wished to review his claims file in order to become familiar with the evidence that was in the claims file and also to understand what evidence was missing which was necessary to establish his claims.  Accordingly, a representative from the RO sat down with the Veteran to review his file with him.  Thereafter, in July 2011, the Veteran submitted additional evidence pertinent to his claims, which includes service treatment records, a statement, and VA treatment records.  During his May 2011 hearing before the Board, the Veteran provided a waiver of his right to have the RO readjudicate his claims with evidence yet to be submitted.  Thus, the Board accepts the Veteran's May 2011 waiver as having waived his right to have the RO readjudicate his claims with the additional evidence submitted in June 2011.  See 38 C.F.R. § 20.1304(c) (2010).



FINDINGS OF FACT

1.  On May 24, 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for spinal arthritis, whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a spinal injury, and whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for hypertension.

2.  Service connection for a right knee disorder was denied by an unappealed February 2005 rating decision. 

3.  Evidence associated with the claims file since the unappealed February 2005 rating decision raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection a right knee disorder. 

4.  Service connection for skin cancer, to include perianal Paget's disease, was denied by an unappealed February 2005 rating decision. 

5.  Evidence associated with the claims file since the unappealed February 2005 rating decision raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection skin cancer.

6.  The weight of the probative evidence of record shows that the Veteran's right knee disorder is related to active duty service.

7.  The Veteran's perianal Paget's disease was not manifested during service or to a compensable degree within one year of service discharge.

8.  The evidence of record does not relate the Veteran's current skin cancer, to include perianal Paget's disease, to active duty service, to include inservice exposure to herbicide agents.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issues of whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for spinal arthritis, whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a spinal injury, and whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  New and material evidence has been submitted since the RO's February 2005 rating decision, and the Veteran's claim for service connection for a right knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010). 

3.  New and material evidence has been submitted since the RO's February 2005 rating decision, and the Veteran's claim for service connection for skin cancer, to include perianal Paget's disease, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  A right knee disorder was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010). 

5.  Skin cancer, to include perianal Paget's disease, was not incurred in or aggravated by active military service, to include as due to inservice exposure to herbicide agents, and may not be presumed to have been incurred during active duty service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

By a February 2005 rating decision, the RO denied the Veteran's claims for entitlement to service connection for spinal arthritis, a spinal injury, and hypertension.  In April 2005, the Veteran filed claims to reopen those issues.  In a July 2006 rating decision, the RO again denied the Veteran's claims for service connection for spinal arthritis, a spinal injury, and hypertension.  In June 2007, the Veteran filed a notice of disagreement with regard to these issues, and in August 2008, he perfected his appeal.  However, during a May 2011 hearing before the Board, the Veteran asserted that he did not intend to file a substantive appeal with regard to those issues, and that he wished to withdraw them.  The Veteran's withdrawal was reduced to writing when the hearing testimony was transcribed, pursuant to 38 C.F.R. § 20.204.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  With no allegation of error of fact or law remaining before the Board, the Board does not have jurisdiction to review the appeals and they are dismissed.

II.  Right Knee Disorder and Skin Cancer

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements have been satisfied in this case, the Board is not precluded from adjudicating the issue of whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for a right knee disorder, whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for skin cancer, to include perianal Paget's disease, and entitlement to service connection for a right knee disorder.  This is so because the Board is taking action favorable to the Veteran by reopening the claims for entitlement to service connection for a right knee disorder and entitlement to service connection for skin cancer and granting service connection for a right knee disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

With respect to the Veteran's claim for entitlement to service connection for skin cancer, to include perianal Paget's disease, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Prior to a May 2011 readjudication of the Veteran's claim, letters dated in April 2004, July 2005, and March 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, with the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  The Board finds that the notice requirements that VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment records, VA treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A review of the Veteran's claims file reflects that previous attempts to obtain some of his service treatment records have been unsuccessful.  Where a Veteran's service treatment records have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony, to support his claim.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  In the present case, the Veteran was notified in a March 2006 letter that his service treatment records for the period of August 30, 1956 through May 9, 1967 were not available.  In March 2006, the RO made a formal finding of unavailability of the Veteran's service treatment records for that time period.  In addition, the claims file reflects that the Veteran submitted all service treatment records in his possession in May 2004, which are of record.  Moreover, in a July 2005 letter, the Veteran was informed that he could submit lay evidence, such as "[s]tatements from persons who knew you when you were in service."  

The Board observes that VA has a heightened obligation to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without unavailable service records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service treatment records are presumed destroyed includes the obligation to search for alternative medical records).  The Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In that regard, the Board observes that the Veteran does not allege that he received treatment for his skin cancer, to include perianal Paget's disease, during active duty service.  The Veteran does not contend that his current skin cancer is directly related to service, but instead argues that it is related to his inservice exposure to herbicide agents, which has been established by the available service treatment records.  Thus, based on the Veteran's contentions, it does not appear that obtaining the Veteran's service treatment records for the period of August 30, 1956 through May 9, 1967 would be of much value in determining whether his current skin cancer, to include perianal Paget's disease, is related to his active duty service, to include inservice exposure to herbicide agents.

Based on the foregoing, the Board concludes that VA has done everything reasonably possible to assist the Veteran in obtaining his complete service treatment records.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  Thus, the Board finds that there has been compliance with the applicable development procedures, and there is no indication that there is additional available evidence to substantiate the Veteran's claims that has not been associated with the claims folder. 

VA is required to provide the Veteran with a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Although no examination was provided regarding the Veteran's claim for entitlement to service connection for skin cancer, to include perianal Paget's disease, none is required.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of a diagnosed disability or symptoms of a disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the inservice event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Here, as will be discussed further below, the evidence of record does not show that the Veteran incurred skin cancer during service or that there is a nexus between the Veteran's current skin cancer and active duty service, to include inservice exposure to herbicide agents.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non- specific medical evidence or credible lay evidence of continuity of symptomatology).  Thus, a VA examination was not warranted in this case.

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

A.  New and Material Evidence Claims

The Veteran's initial claim seeking service connection for a right knee disorder and perianal Paget's disease were denied by the RO in February 2005 because the evidence did not show a chronic right knee disorder related to active duty service and the evidence did not show a current diagnosis of perianal Paget's disease.  Although provided notice of that decision the same month, the Veteran did not perfect an appeal thereof.  Thus, the February 2005 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104 (2010).  In April 2005, the Veteran filed the present claims to reopen the issues of entitlement to service connection for a right knee disorder and perianal Paget's disease. 

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the February 2005 rating decision is the last final disallowance with regard to the Veteran's claims, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a). 

In this case, the RO did not address the issue of whether new and material evidence was submitted to reopen the Veteran's claims of entitlement to service connection for a right knee disorder or perianal Paget's disease, and instead denied the claims on the merits.  The Board observes that the RO did not provide the Veteran with the laws and regulations pertinent to his claims to reopen.  However, as the RO addressed the merits of the Veteran's claims, it is presumed that the Veteran's claims were reopened.  Nevertheless, the RO's determinations are not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Because the February 2005 RO decision is the last final disallowance for the Veteran's claims of entitlement to service connection for a right knee disorder and entitlement to service connection for perianal Paget's disease, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claims should be reopened and readjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.  As discussed below, the Board has reopened the Veteran's claims.  Thus, although the Veteran was not properly notified of the laws and regulations pertinent to the reopening of claims, there is no prejudice to the Veteran to proceed with the adjudication of his claims.

Comparing the evidence received since the RO's February 2005 rating decision to the previous evidence of record, the Board finds that the additional evidence submitted includes evidence which is new and material to the issues of entitlement to service connection for a right knee disorder and entitlement to service connection for perianal Paget's disease. 

Evidence of record at the time of the February 2005 rating decision included the Veteran's available service treatment records and private medical treatment records.  There was no evidence that the Veteran's right knee disorder was related to his active duty service and there was no evidence of a current diagnosis of perianal Paget's disease. 

Evidence received since the RO's February 2005 rating decision includes VA treatment records, the Veteran's testimony, and additional private medical treatment records.  Of particular note, in July 2011, the Veteran submitted additional VA treatment records which include a June 2011 VA opinion relating the Veteran's right knee disorder to his documented inservice right knee injury.  As the additional evidence includes medical evidence relating the Veteran's current right knee disorder to his active duty service, the Board finds that this newly received evidence raises the possibility of substantiating the Veteran's claim for service connection herein.  In addition, the Veteran submitted numerous treatment records, both VA and private, which provide diagnoses of skin cancer, including perianal Paget's disease.  As the RO previously denied the Veteran's claim for entitlement to service connection for perianal Paget's disease because the evidence did not show a diagnosis of perianal Paget's disease, the newly submitted evidence raises the possibility of substantiating the Veteran's claim for service connection.  As new and material evidence has been submitted, and the claims for entitlement to service connection for a right knee disorder and perianal Paget's disease are reopened. 

B.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for certain chronic diseases, including osteitis deformans (Paget's disease), will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

	i.  Right Knee Disorder

The Veteran contends that his current right knee disorder is related to active duty service. 

The Veteran's service treatment records reflect complaints of and treatment for a right knee injury during active duty service.  An August 1960 examination report reflects that the Veteran's lower extremities were abnormal, but the notation explaining the abnormality is illegible.  A May 1967 examination notes that the Veteran's lower extremities were normal.  In a report of medical history, completed at that time, the Veteran denied a history of "trick" or locked knee.  A May 1972 examination reflects that the Veteran's lower extremities were normal.  

Treatment records from March 1973 reveal that the Veteran injured his right knee in a motorcycle accident.  The treatment records show that he had swelling, effusion, and discoloration on the posterior aspect with limited motion.  The diagnoses included severe knee injury with hematoma and hemarthrosis.  X-rays of the right knee did not show a fracture.  Another March 1973 treatment record reveals that the Veteran had a grossly swollen and ecchymotic knee which was black and blue from the calf to the upper thigh.  There was a large effusion (hematoma) in the area of the knee, and a superficial abrasion was draining on the posterior aspect with no sign of infection.  A May 1973 treatment record notes that the Veteran fell from a motorcycle in March 1973 and injured his right knee.  Since then, he had recurrent effusion.  Three taps failed to relieve the effusion.  The Veteran was treated with crutches, but no compressive dressing.  The Veteran was admitted to the hospital on March 29, 1973, where he remained until May 15, 1973.  The record indicates that the Veteran was treated with traction, warm soaks, and pain medication while hospitalized.  He was discharged and followed on convalescent leave, and then discharged from the hospital with a resolution of the extra-articular swelling.  The discharge diagnosis was extra-articular swelling, right knee.  The Veteran was discharged from the hospital to duty.  Another record reveals that the Veteran was on convalescent leave from April 5, 1973 to May 15, 1973.  A May 1974 treatment record notes the Veteran's complaints of right knee pain.  On examination, there was mild swelling with fluid.  An x-ray was negative.  The diagnosis was traumatic arthritis.  

An August 1975 examination reflects that the Veteran's lower extremities were normal.  A March 1978 treatment record notes the Veteran's complaints of right knee pain for the prior four to five months.  The record relates the Veteran's knee pain to a motorcycle accident in 1973.  The record notes that the Veteran was thought to have a tear of the lateral meniscus, but surgeons decided not to remove it.  He reported that he had a locked knee, which required five to six days of treatment to get it straight again.  He stated that he started jogging four to five months before, and that he had pain after jogging but no visible swelling.  He complained of stiffness in the morning and a feeling of instability with full extension.  An x-ray was negative.  The diagnosis was painful right knee with possible early post-trauma arthritis.  

A September 1978 examination notes that the Veteran had a history of extra-articular swelling in the right knee, which was asymptomatic.  The examination report also indicates that the Veteran had a follow-up orthopedic evaluation in March 1978 and that his right knee disorder was diagnosed as traumatic arthritis.  In a report of medical history, completed at that time, the Veteran reported a history of "trick" or locked knee.  The physician noted that the Veteran had a history of extra-articular swelling in the right knee, which was asymptomatic, and which was diagnosed as traumatic arthritis.  The Veteran's July 1982 separation examination is negative for any complaints of a right knee disorder.  In a report of medical history, completed at that time, the Veteran denied a history of "trick" or locked knee.

An August 1983 VA treatment record notes the Veteran's complaints of a painful and swollen right knee.  The diagnosis was probable old meniscal injury to the right knee.  Another August 1983 treatment record reveals the Veteran's continued complaints of right knee pain with swelling and a history of injury.  The Veteran reported a history of right knee injury ten years before.  The diagnosis was right knee pain, probable old meniscal injury to right knee.

A January 1999 VA treatment record reflects that the Veteran fell and twisted his right knee.  He was able to ambulate with some discomfort.  He reported a remote trauma to his right knee twenty years before, which he described as a meniscus injury and swelling.  The diagnosis was acute right knee injury.  The Veteran indicated that he would buy an over-the-counter knee brace for compression, perform flexion and extension exercises, ice his knee, and elevate his knee.  Another January 1999 VA treatment record reveals the Veteran's complaints of a right knee injury.  He stated that his knee was much better with no pain and minimal swelling.  The diagnosis was follow-up acute right knee injury, improved.  An April 2001 VA treatment record notes the Veteran's complaints of tenderness to palpation over the bilateral knees.  There was full range of motion, but atrophy of the quadriceps.  There was crepitus in the patellas.  X-rays of the knees showed mild degenerative joint disease with osteophytes, especially in the patellofemoral joints.  The diagnosis was bilateral patellofemoral joint degenerative joint disease.  

During a May 2011 hearing before the Board, and in various lay statements, the Veteran reported that he injured his right knee in a motorcycle accident during service, and that all of the soft tissues were heavily damaged and the meniscus was torn.  He noted inpatient care in an Army hospital from March 1973 through May 1973 where he was in traction for more than one week.  He indicated that he was on convalescent leave for six weeks in quarters and on crutches for twelve weeks.  He stated that he eventually returned to duty.  The Veteran further explained that he was diagnosed with traumatic arthritis during service, and that he had continued complaints of right knee symptomatology during active duty service and after service discharge.

A June 2011 VA treatment record notes the Veteran's complaints of right knee pain.  The VA physician noted that the Veteran had traumatic arthritis during service, and that since then, he has had pain and swelling in the right knee following any prolonged walking.  The physician indicated that the Veteran could not do exercise involving lateral movements, as this produced acute pain.  He reported that his right knee intermittently locked, making him fall.  Physical examination showed hypertrophic changes on the lower plateau of the right knee.  There was no lateral or medial instability or effusion of the right knee.  The VA physician stated that the Veteran's "chronic issue with his right knee stems from an injury he had (documented) in 1973 while on active duty."  A June 2011 x-ray of the right knee revealed degenerative findings greatest in the medial and patellofemoral compartments.

After a thorough review of the evidence of record, the Board concludes that service connection for a right knee disorder is warranted.  There is evidence of current diagnoses of degenerative joint disease of the right knee.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  In addition, the Veteran's service treatment records reveal that he injured his knee in a motorcycle accident during active duty service, and that he had treatment for symptoms of his right knee injury throughout service.  Thus, there is evidence of inservice incurrence of a right knee disorder. 

Moreover, the June 2011 VA physician found that the Veteran's current right knee disorder "stem[med] from an injury he had (documented) in 1973 while on active duty."  Although the June 2011 VA physician did not provide a thorough explanation for the opinion that the Veteran's current right knee disorder is related to service or otherwise indicate that the Veteran's claims file was reviewed in preparing the opinion, the VA physician's opinion appears to be based on factual information as provided by the Veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that factors for assessing the probative value of a medical opinion include access to the claims file and the thoroughness and detail of the opinion).  Therefore, the Board affords substantial probative value to the June 2011 VA opinion.  There is no other medical evidence of record addressing the etiology of the Veteran's current right knee disorder.  Thus, the only medical evidence of record links the Veteran's current right knee disorder to his active duty service.  Accordingly, with application of the benefit of the doubt doctrine, service connection for a right knee disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	ii.  Skin Cancer

The Veteran contends that he is entitled to service connection for skin cancer, to include perianal Paget's disease.  In a May 2011 hearing before the Board and in various lay statements of record, the Veteran reported that he believed that his Paget's disease was related to Agent Orange exposure during active duty service.

The Veteran's service treatment records are negative for any complaints of or treatment for skin cancer or perianal Paget's disease during active duty service.  Examinations performed in May 1967, May 1972, August 1975, and September 1978 reflect that the skin was normal on examination.  Reports of medical history, completed in May 1967 and September 1978, reveal that the Veteran denied a history of skin diseases as well as tumor, growth, cyst, or cancer.  The Veteran's July 1982 retirement examination also reflects that the skin was normal on examination.  A history of hemorrhoids was noted on the examination report.  In a report of medical history, completed at that time, the Veteran denied a history of skin diseases and tumor, growth, cyst, or cancer.  A July 1969 service treatment record reveals that the Veteran was treated at the Tuy Hoa Air Base in the Republic of Vietnam.

A September 1982 VA treatment record reflects the Veteran's complaints of rashes on his upper middle back.  An October 1982 treatment record reflects a diagnosis of contact dermatitis.  A July 1987 VA treatment record notes the Veteran's complaints of intermittent rash on his truk and extremities for one month.  The diagnosis was bullous lichen planus versus dermatitis herpetiformis.  A biopsy description was not suggestive of dermatitis herpetiformis, and was more suggestive of chronic folliculitis.  The report indicates that it was somewhat suggestive both clinically and histologically of transient acantholytic dermatosis.  A July 1987 skin biopsy report revealed bullous lichen planus versus dermatitis herpetiformis.  June, July, and August 1987 treatment records reveal treatment for dermatitis herpetiformis and other rashes, including bacterial dermatitis on the chest and a rash of unknown etiology.  A December 1987 treatment record noted the Veteran's complaints of a growth on his back.  A November 1988 skin biopsy revealed atrophic lichen planus and solar elastosis.

In August and September 1992, the Veteran complained of an enlarging lesion on his back.  The report notes that a biopsy performed in 1988 found solar elastosis.  A September 1992 treatment record diagnosed possible basal cell carcinoma versus Bowen's disease and less likely discoid lupus erythematosus, atrophic lichen planus, or isolated plaque of cutaneous T-cell lymphoma.  Another September 1992 treatment record stated that the clinical pathological correlation favored Bowen's disease.  An October 1992 record reflects that the skin lesion on the back was removed.  The diagnosis was squamous cell carcinoma versus actinic keratosis.  An August 1993 record notes that a biopsy showed seborrhic keratosis and that the Veteran was advised of the benign nature.  An August 1994 record notes several actinic keratosis lesions on his face and arms, which were frozen.  In September 1994, the Veteran had some of his keratoses frozen, but one on his nose was missed.  January 1995 treatment notes reflect a diagnosis of actinic keratosis lesions on the forehead.  A June 1995 VA treatment record reflects the Veteran's complaints of a growth on his head.  The diagnosis was sebaceous keratosis versus actinic keratosis.  An April 1996 treatment record notes a diagnosis of probable solar keratosis on the forehead.  A May 1996 treatment record reflects diagnoses of actinic keratosis on the back, arms, and right temple, and seborrhic keratosis versus verruca vulgaris on the forehead.  VA treatment records from January 1998 through March 2000 reflect diagnoses of and treatment for actinic keratoses and sundamaged skin.  In March 1999, the Veteran underwent a colonoscopy

VA treatment records from October 2000 through February 2002 reflect diagnoses of and treatment for perianal Paget's disease with adenocarcinoma.  An October 2000 biopsy of skin from the anal canal revealed extramammary Paget's disease and invasive mucinous adenocarcinoma.  In October 2000, the Veteran underwent a wide local excision of perianal Paget's with stitch marking cephalad with rotational skin flap and primary closure.  The operation report notes that the Veteran had a history of perianal rash which changed in character several weeks before.  Biopsy revealed Paget's disease and adenocarcinoma.  A November 2000 pathological report reveals a final diagnosis of mucinous carcinoma with associated extramammary Paget's disease.  A November 2000 biopsy of skin from the right concha revealed likely bowenoid actinic keratosis.  A December 2000 punch biopsy of a patch of skin on the Veteran's back revealed basal cell carcinoma.  The clinical history noted a long history of chronic skin changes with sun damage.  December 2000 treatment records note diagnoses of extramammary Paget's disease.  

In January 2001, the Veteran complained of irritation to the sphincter area.  The diagnosis was slightly irritated rectal mucosa.  A January 2001 biopsy of the perianal skin showed extramammary Paget's disease.  A February 2001 record reflects a diagnosis of status post Paget's and mucinous carcinoma.  In March 2001, the Veteran was seen for follow-up of his Paget's disease with mucinous carcinoma perianally.  He noted no new complaints, but complained of red scaly bumps on his shoulder and forehead.  The diagnoses were actinic keratosis, Paget's disease, and mucinous carcinoma.  Another March 2001 treatment record reflects that there was no evidence of recurrence of Paget's disease.  The Veteran also reported a rash on his penis in March 2001.  The diagnosis was rash.  An October 2001 treatment record reflects a diagnosis of status post Paget's, excised with wide local excision.  

In August 2002, the Veteran was seen for a follow-up appointment with regard to his perianal lesion.  The diagnoses included actinic keratosis and history of Paget's disease.  An October 2002 VA treatment record notes the Veteran's complaints of a spot on his back.  The diagnosis was skin lesion.  Another October 2002 treatment record notes that the Veteran reported a positive history of sun exposure.  The diagnosis was rule out basal cell carcinoma.  In November 2002, the Veteran complained of a bump on his scalp for four days.  The diagnosis was sebaceous keratoses of the scalp and rule out basal cell carcinoma on the mid-back.  A November 2002 treatment record indicates that there was no evidence of recurrence of perianal Paget's.  A December 2002 VA treatment record reflects that the Veteran's basal cell carcinoma was incompletely excised, but the Veteran wanted to defer the re-excision until January 2003.  The diagnosis was incompete excision of basal cell.  A January 2003 VA treatment record reflects that the Veteran was status post excision of basal cell carcinoma on his back, and that he presented for re-excision.  February 2003 treatment records reveals diagnosis of history of basal cell carcinoma, including recent excision on back; actinic keratoses, multiple, extremities, neck, face, and likely on right frontal scalp; and history of Paget's disease, extramammary, no evidence of recurrence, status post excision.

A September 2004 VA treatment record reflects that the Veteran had a history of perianal Paget's with wide local excision in October or November 2000.  The diagnosis was history of extrammary Paget's with a biopsy recommended to rule out recurrence.  A November 2004 biopsy of the anal canal revealed extramammary Paget's disease.  A November 2004 treatment record notes that the Veteran was status post wide local escision for perianal Paget's with a recurrent perianal lesion that was found to be Paget's on biopsy.  Esophagogastroduodenoscopy (EGD) and colonoscopy were normal.  The diagnosis was recurrent perianal Paget's.  A December 2004 Armed Forces Institute of Pathology (AFIP) review agreed with the diagnosis of adenocarcinoma of extramammary Paget disease type.  

VA treatment records from April 2005 through May 2005 reveal continued complaints of and treatment for perianal Paget's disease.  An April 2005 treatment record reveals that, in February 2005, mapping biopsies were performed which showed scattered areas which were positive for Paget's disease within one centimeter within the Veteran's anal verge and right lateral to the previously noted lesion.  The Veteran underwent a colonoscopy and EGD, both of which were normal with no evidence of distal spread.  The diagnosis was perianal Paget's disease status post wide local excision, now with recurrence.  The plan was for wide local excision with frozen section tumor mapping, but the Veteran declined the operation and wished only for local excision.  In May 2005, the Veteran complained of perianal rash.  The treatment record notes that the Veteran underwent a biopsy in 2004 which revealed recurrence of perianal Paget's disease overlying a mucinous carcinoma.  The diagnosis was perianal Paget's disease.  In May 2005, the Veteran underwent a wide local excision of Paget's disease of the anus.  The following day, frozen margins were performed, followed by a re-excision for a new anal margin.  The diagnosis was extramammary Paget's disease.

Another May 2005 treatment record notes the Veteran's complaints of a 10-year history of perineal rash, which was found to be Paget's disease with an underlying invasive mucinous carcinoma of the perineal skin.  The record notes that the Veteran declined further surgery.  The diagnosis was local recurrent Paget's disease of perineal skin, incompletely excised.  Later that month, the Veteran complained of a possible infection to the site of surgery with inflammation for three days.  In June 2005, the Veteran presented with wound separation following his surgery.

A September 2005 treatment record reveals that a follow-up repeat anal biopsy was within normal limits, and that the Veteran had no complaints.  The pathological report diagnosed colonic mucosa with focal increase in chronic inflammation and colonic mucosa with superficial erosion and grandular distortion.

During a May 2011 hearing before the Board, and in various lay statements, the Veteran stated that he was first diagnosed with Paget's disease in 1999, but that he had the disease for approximately 10 years before that.  He noted that the disease presented as a rash which developed into "nasty things."  He stated that he self-medicated his rash for many years.  The Veteran also reported that he was exposed to Agent Orange during active duty service while stationed in Vietnam during the height of the sweat season in 1969 and 1970.  He indicated that he believed that his cancer was related to Agent Orange exposure, but that he did not have any medical evidence that related his skin cancer to his Agent Orange exposure.

After a thorough review of the evidence of record, the Board concludes that service connection for skin cancer, to include perianal Paget's disease, is not warranted on a direct basis.  The evidence of record reflects current diagnoses of perianal Paget's disease and basal cell carcinoma.  See Degmetich, 104 F.3d at 1333.  The Veteran's service treatment records are negative for any complaints of or treatment for perianal Paget's disease, basal cell carcinoma, or any other skin disorder.  Thus, there is no evidence of direct inservice incurrence of skin cancer.  

The evidence of record also does not show that the Veteran was diagnosed with Paget's disease within one year of service discharge.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In that regard, the Veteran testified that he had symptoms of perianal Paget's disease beginning in approximately 1989, 7 years after service discharge, and that he was diagnosed with perianal Paget's disease in 1999, 17 years after service discharge.  The first medical evidence in the claims file of Paget's disease is dated in October 2000, 18 years after service discharge.  Thus, as the evidence does not reflect that Paget's disease was manifested to a compensable degree within one year of service discharge, service connection is not warranted on this presumptive basis.

In addition, the evidence of record does not support a nexus between the Veteran's current skin cancer and his active duty service.  In that regard, there is no medical evidence of record supporting the proposition that the Veteran's skin cancer is directly related to service.  In fact, the Veteran has not alleged that his skin cancer, to include perianal Paget's disease, is directly related to service.  During his May 2011 hearing before the Board, the Veteran testified that he was first diagnosed with Paget's disease in 1999, but that he had the disease for approximately 10 years before that, since approximately 1989.  Thus, the Veteran does not allege that he has had Paget's disease chronically since service discharge or that it was diagnosed within one year of service discharge.  He reported that he first had the disease about 7 years after service discharge, and that it was not diagnosed until 17 years after service discharge.  Accordingly, as the Veteran does not contend that he has had skin cancer, to include perianal Paget's disease, continuously since service discharge, and because the evidence of record does not otherwise suggest that the Veteran's skin cancer is directly related to his active duty service, a VA examination addressing the etiology of the Veteran's skin cancer was not warranted in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon, 20 Vet. App. at 83-86.  In addition, there is no medical or lay evidence of continuity of symptomatology for skin cancer, to include perianal Paget's disease, since service discharge.  Accordingly, the evidence of record does not support a finding that the Veteran has continuously experienced symptoms of skin cancer since service discharge. 

The Board acknowledges the testimony provided by the Veteran during his May 2011 hearing before the Board.  The testimony is competent evidence about what the Veteran observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran has not alleged that his skin cancer is directly related to service.  The Veteran contends that his skin cancer is related to his inservice exposure to Agent Orange.  As noted above, during his May 2011 hearing before the Board, he reported that he did not have symptoms of perianal Paget's disease until 7 years after service discharge and was not diagnosed with perianal Paget's disease until 17 years after service discharge.  The Veteran's testimony regarding the onset of his symptoms of perianal Paget's disease does not suggest a link between the Veteran's skin cancer and his active duty service.  Absent medical evidence that the Veteran's skin cancer is related to his active duty service, or competent and credible lay evidence suggesting chronic symptoms of skin cancer since service discharge, service connection is not warranted on a direct basis.  

The Veteran has also asserted that his skin cancer, to include perianal Paget's disease, was caused by exposure to Agent Orange during service.  VA regulations provide that if a veteran was exposed to an herbicide agent (Agent Orange) during active service, service connection is presumed for the following disorders: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309 (August 31, 2010).

VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for: hepatobiliary cancers; nasal and/or nasopharyngeal cancer; bone and joint cancer; breast cancer; female reproductive cancers; urinary bladder cancer; renal cancer; testicular cancer; leukemia, other than chronic lymphocytic leukemia (CLL); abnormal sperm parameters and infertility; Parkinson's Disease and Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic persistent peripheral neuropathy; lipid and lipoprotein disorders; gastrointestinal and digestive disease including liver toxicity; immune system disorders; circulatory disorders; respiratory disorders (other than certain respiratory cancers); skin cancer; cognitive and neuropsychiatric effects; gastrointestinal tract tumors; brain tumors; AL amyloidosis (also referred to as primary amyloidosis); endometriosis; adverse effects on thyroid homeostasis; and, any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (May 20, 2003); see also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed. Reg. 59232 (November 2, 1999). 

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's service treatment records show that he was in the Republic of Vietnam in July 1969.  Accordingly, the Veteran is presumed to have been exposed to Agent Orange. 

Although the Veteran is presumed exposed to Agent Orange, the Board finds that the medical evidence of record does not support presumptive service connection for skin cancer.  Skin cancer is not among the diseases or disorders eligible for presumptive service connection.  38 C.F.R. § 3.309.  In fact, skin cancer is specifically found to be a disorder not eligible for presumptive service connection.  Accordingly, presumptive service connection for skin cancer, to include perianal Paget's disease, is not warranted. 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit  has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  However, a review of the Veteran's claims folders fails to reveal any such evidence.  There is no medical evidence of record providing, or even suggesting, a link between the Veteran's current skin cancer and his inservice exposure to Agent Orange.  

The only other evidence in the claims file serving to link the Veteran's skin cancer to his inservice herbicide exposure are the Veteran's own statements.  Specifically, during his May 2011 hearing before the Board, the Veteran testified that he believed that his skin cancer may be related to his inservice exposure to Agent Orange.  While the Veteran's statements are competent evidence of observable symptomatology, the Veteran is not competent to diagnose or determine the etiology of a current medical disorder.  Medical causation involves questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As the Veteran is not a physician, his statements are not competent evidence that any current skin cancer is related to inservice exposure to herbicide agents.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); see also Espirity v. Derwinski, 2 Vet. App. 492, 495 (1992).  In addition, as there is no competent medical evidence of record suggesting a link between the Veteran's skin cancer and his inservice exposure to herbicide agents, a VA examination addressing the etiology of the Veteran's skin cancer was not warranted in this case.  Absent competent medical evidence that the Veteran's skin cancer is related to his inservice exposure to herbicide agents, service connection on this basis is not warranted.  Grottveit, 5 Vet. App. 91.  

As there is no evidence of skin cancer, to include perianal Paget's disease, during service and because there is no competent evidence providing the required nexus between military service or exposure to herbicide agents and the Veteran's current skin cancer, service connection is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.


ORDER

The issues of whether new and material evidence has been submitted to reopen the claims of entitlement to service connection for spinal arthritis, entitlement to service connection for a spinal injury, and entitlement to service connection for hypertension are dismissed.

New and material evidence having been submitted, the claim for entitlement to service connection for a right knee disorder is reopened.

New and material evidence having been submitted, the claim for entitlement to service connection for skin cancer, to include perianal Paget's disease, is reopened.

Service connection for a right knee disorder is granted.

Service connection for skin cancer, to include perianal Paget's disease, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


